The Honorable Bynum Gibson State Representative State Capitol Little Rock, AR 72201
Dear Representative Gibson:
This is in response to your opinion request wherein you ask whether Senate Bill 314, the appropriation bill for the Department of Education, requires three-quarters vote or a simple majority for passage.
In response to your inquiry, it is the opinion of this Office that Senate Bill 314 would require only a majority vote for passage.
Dispositive of your inquiry is Section 3 of Amendment 19 to the Arkansas Constitution which provides as follows:
   Excepting monies raised or collected for educational purposes, highway purposes, to pay Confederate pensions and the just debts of the State, the General Assembly is hereby prohibited from appropriating or expending more than the sum of Two and One-Half Million Dollars for all purposes, for any biennial period; provided the limit fixed herein may be exceeded by the votes of three-fourths of the members elected to each House of the General Assembly.
Amendment 19, 3, Art. 5, 39, as amended.
Senate Bill 314 is the general operating budget for the State Department of Education.  A review of Senate Bill 314 reveals that the personal services and operating expenses of the Department are all inextricably related to educational purposes.  Thus, this bill would be excluded from the requirement of Amendment 19, 3 which calls for a three-fourths vote for passage.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.